978 So.2d 332 (2008)
Michael SMITH and Elizabeth Smith
v.
PMI, INCORPORATED, Deep Delta Contractors, Inc., Mr. and Mrs. Jason Serigny, as the Parents of Jason Paul Serigny, John P. Cox, Jr., Taylor's Industrial Specialties, Inc. and Southern Farm Bureau Casualty Insurance Company.
No. 2008-C-0384.
Supreme Court of Louisiana.
April 4, 2008.
In re Smith, Michael; Smith, Elizabeth;Plaintiffs); Applying for Writ of Certiorari and/or Review, Parish of Plaquemines, 25th Judicial District Court Div. A, No. 43-311; to the Court of Appeal, Fourth Circuit, No. 2007-CA-0494.
Denied.